UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1155



KEITH A. BATTEN,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL REFRIGERATED PORT SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-499)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith A. Batten, Appellant Pro Se. Kevin D. Holden, SPOTTS, FAIN,
BUIS, CHAPPELL & ANDERSON, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith A. Batten appeals the district court’s order granting

summary judgment to Defendant in his Title VII suit for wrongful

discrimination.    We have reviewed the record and the district

court’s opinion and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   See Batten v. In-

ternational Refrigerated Port Servs., No. CA-00-499 (E.D. Va. Jan.

17, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2